                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

JOSY L. PENN,                                      §
                                                   §
           Plaintiff,                              §
                                                   §
v.                                                 §    Civil Action No. 3:21-CV-402-L-BK
                                                   §
ARMY & AIR FORCE EXCHANGE                          §
SERVICE; CHRISTOPHER MILLER;                       §
and TOM SHULL,                                     §
                                                   §
           Defendants.                             §

                                                ORDER

           On April 29, 2021, The Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 10) was entered, recommending that the court dismiss without

prejudice Plaintiff’s federal employment discrimination claims and this action for lack of subject

matter jurisdiction because her claims were not filed timely, as required for the waiver of sovereign

immunity under 42 U.S.C. § 2000c-16(c), and she has not presented any valid basis for equitable

tolling.

           Plaintiff, who is proceeding pro se and in forma pauperis, filed objections to the Report on

May 10, 2021, contending that the magistrate judge erred in determining that the state court where

she filed her initial action never had jurisdiction over her claims. Plaintiff argues that, contrary to

the magistrate judge’s determination, her filing suit in the wrong state court forum after the

agency’s final decision, is a basis for equitable tolling. Plaintiff further asserts that sovereign

immunity is an affirmative defense that must be raised by the Army & Air Force Exchange Service.

Plaintiff’s objections are not supported by any legal authority.




Order – Page 1
       Moreover, having considered Plaintiff’s pleadings, the file, record in this case, and Report,

and having conducted a de novo review of that portion of the Report to which objection was made,

the court determines that the findings and conclusions of the magistrate judge are correct, and

accepts them as those of the court, except that the court will dismiss with prejudice this action.

Plaintiff’s objections are, therefore, overruled. Ordinarily, when a court lacks subject matter

jurisdiction, dismissal should be without prejudice; however, dismissal “with prejudice” is

appropriate here because there is no other forum in which Plaintiff can bring these claims, and, as

correctly noted by the magistrate judge, the fatal flaw in Plaintiff’s claims in failing to bring them

in a court of appropriate jurisdiction within the time mandated by the statute, cannot be cured.

Accordingly, the court dismisses with prejudice Plaintiff’s claims and this action as time-barred.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202

and n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

       It is so ordered this 6th day of July, 2021.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge



Order – Page 2
